 INTERNATIONAL HARVESTER COMPANYInternationalHarvester Company and InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Automotive Chauf-feurs, Parts and Garage Employees,Local UnionNo. 926.Case 6-CA-7940January 16, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOOn September 29, 1975, Administrative Law JudgeJames V. Constantine issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, Respondentfiled cross-exceptions and an answering brief to Gen-eral Counsel's exceptions, and the General Counselfiled an answering brief to Respondent's cross-excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,I findings 2 andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDER'Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, Inter-national Harvester Company, Pittsburgh, Pennsylva-nia, its officers, agents, successors, and assigns, shalltake the action set forth in said: recommended Order,as so modified.1.Delete paragraph 1(b) and substitute the follow-ing:"(b) Threatening employees, with loss of pay, lossof benefits such as vacation and sick pay, and longerworking hours if the Union became the employees'bargaining representative."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.IT IS FURTHERED ORDERED that the allegations in thecomplaint not found herein be; and they hereby are,dismissed.Respondent filed a motion with the Adlninistrative Law Judge to cor-rect the transcript in certain respects. The motion was opposed by the Gen-eral Counsel. The Administrative Law Judge declined to rule on the motion377because he was "unable to recall which party's position is correct on saidmotion." Instead, he invited Respondent to renew its motion to the Boardwhich it has done The Board is not in a better position than the Adminis-trative Law Judge to decide whether the transcript contains an incorrectversion of testimony. The Administrative Law Judge heard the testimony,the Board did not. If the Administrative Law Judge was unable to decidewhether Respondent is correct in its motion, neither is the Board Accord-ingly, the Board has no alternative but to deny the motion.The Administrative Law Judge found that Respondent violated Sec.8(a)(1) by Branch Business Manager Hotchkiss' interrogation of employeeJeno as to how she felt about the Union and how she would vote, and bythreatening Jeno with loss of pay if the Union became bargaining represen-tative In the same conversation, according to the account credited by theAdministrative Law Judge, Hotchkiss told Jeno that if she was trying to getthe Union in for shorter working hours "it can't do that for you. If anything,you'll . . . end up working longer hours and you'll probably lose benefitssuch as vacation and sick pay and the Union would only erupt more innit-picking." The General Counsel contends that the foregoing quoted state-ments by Hotchkiss also violated Sec. 8(a)(1). We agree and so findWeshall amend the Order and the notice to employees accordinglyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT question our employees regard-ing their union activities or how they would voteas to having a union.WE WILL NOT threaten our employees with lossof pay or loss of benefits such as vacation andsick pay, or longer working hours if the Unionbecomes our employees' bargaining representa-tive.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the excercise of rights guaranteed to them inSection 7 of the National Labor Relations Act.All our employees are free to become, remain, orrefuse to become or remain, members of Local 926,Teamsters, or any other labor organization.INTERNATIONAL HARVESTER COMPANYDECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Administrative Law Judge: Thisisan unfair labor practice case litigated pursuant to theprovisions of Section 10(b) of the National Labor Rela-tionsAct, herein called the Act. 29 U.S.C. 160(b). It wascommenced by a complaint issued on May 29, 1975, by theGeneral Counsel of the National Labor Relations Board,the latter herein called the Board, through the RegionalDirector of Region 6 (Pittsburgh, Pennsylvania), namingInternational Harvester Company as the Respondent. Suchcomplaint is based on a charge filed on December 10, 1974,222 NLRB No. 61 378DECISIONS' OF NATIONAL LABOR RELATIONS BOARDby International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers -of America, AutomotiveChauffeurs, Parts and Garage Employees, Local UnionNo. 926, herein called the Union.In substance the complaint alleges that Respondent vio-lated Section 8(a)(1) and (3), and that such conduct affectscommerce within the meaning of Section 2(6)' and (7) ofthe Act. Respondent has answered admitting some of theallegations of the complaint but denying that it committedany unfair labor practice.Pursuant to due notice this cause came on to be heard,and was heard before me, at Pittsburgh, Pennsylvania, onJuly 9, 1975. The General Counsel and Respondent wererepresented and participated in the hearing, and had fullopportunity to introduce evidence, examine and cross-ex-amine witnesses, file briefs, and offer oral argument. Theyboth argued orally at the close of the case.This case presents the following issues:1.Whether Respondent engaged in conduct violatingSection 8(a)(1) of the Act.2.Whether Respondent discharged employee Kay Jenofor discriminatory reasons prohibited by Section 8(a)(1)and (3) of the Act.Upon the entire record in this case, and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACT1.AS TO JURISDICTIONRespondent, a Delaware corporation with an office andplaceof businessin Pittsburgh, Pennsylvania, which is theonly facility of Respodent involved in this case,is engagedin thenonretailsale and repair of trucks and farm equip-ment. During the year precedingthe issuanceof the com-plaint said facility shipped goods andmaterialsvalued inexcess of$50,000 directly to points outside the Common-wealth of Pennsylvania. During said period Respondent atits said facility purchased and received goods valued inexcessof $50,000 directly from States outside the Com-monwealth of Pennsylvania. I find that Respondent is anemployer within the meaning of Section 2(2) and is en-gaged in commercewithin the purview of Section 2(6) and(7) of the Act, and that it will effectuate the purposes of theAct to assert jurisdiction over Respondent in this proceed-ing.Ii.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection2(5) of the Act.III.THE UNFAIR LABOR PRACTICESInitially, certain preliminary- matters should be men-tioned here. (1) Respondent filed a motion dated August 8,1975, to correct the transcript. It is opposed by the GeneralCounsel. But I am unable to recall which party's position iscorrect on said motion. Accordingly, I do not pass on it.However, Respondent may renew said motion before theBoard when it reviews my decision. (2) Respondent on Au-gust 18, 1975, filed an "amended motion to correct tran-script." I do not pass on said motion for the, same reason.(3) General Counsel has filed a motion to correct transcriptdated August 8, 1975. In the absence of opposition theretosaid motion is granted.A. General Counsel's EvidenceKay Jeno testified substantially as follows as a witnessfor the General Counsel. About mid-June 1974, Respon-dent hired her to be a service center clerk at its place ofbusiness at 1301 Beaver Avenue in Pittsburgh. About thefirst of November 1974, the Union commenced a drive toorganize Respondent's clerical employees at said address.In the first week of November Jeno signed a card for theUnion in the Respondent's ladies room and then placed itin the cabinet drawer in said room. A day or two beforethis she asked three of Respondent's -clerks whether theyplanned to sign cards for the Union. And a day or twoafter she signed a union card Jeno attended a union meet-ing at the union office in Pittsburgh.About a week following said union meeting Jeno spoketoRespodent's assistant service manager, Martin Wilson,on official business. During the conversation Jeno told him"things were going to change shortly because somethingwas going to happen." Although he asked her what thismeant she replied she could not answer him but he wouldfind out soon. Almost daily thereafter Wilson asked her"what was going to happen." Finally, on or about Novem-ber 22 she answered Wilson by saying "we were trying tostart a union." He replied, "Good Luck." I find no viola-tion of the Act in Wilson's inquiries.On November 25 Jeno had a conversation with PaulHotchkiss,Respondent's branch business manager. Hetold her he had heard a rumor "about someone trying tostart a union in the clerical section" and asked her if sheknew "anything about the union or the rumor." She repliedin the negative. This caused him to remark that he"couldn't understand it because the Union said they hadover fifty percent majority of the clerical staff and so fareveryone he had questioned had denied any knowledge oftheUnion." Then he asked her how she felt about theUnion and how she would vote, but she replied she would"have to look into it a little more before she made anydecision." Then he added that if Jeno was trying to get theUnion in for shorter working hours "it can't do that foryou. If anything, you'll . . . end up working longer hoursand you'll probably lose benefits such as vacation and sickpay and the Union would only erupt more in nit-picking."Continuing,Hotchkiss asked her if she thought thatthere was some sort of problem in the office, but she didnot reply. Then he added that if a problem existed sheshould have come to him and he would have taken care ofit;and he asked her why she "did not go to him?" Shereplied that she did "not think it, would have,done anygood." At some point in the conversation he "mentionedthat the Union couldn't get them an increase in wages. Ifanything, they would lose pay."Later that day about 4:57 p.m. a customer paid his billwith a check for less than $50 made out to Respondent.She then placed said check and a copy of the receipt to the INTERNATIONALHARVESTER,COMPANYcustomer in her desk drawer and locked said drawer, afterwhich she went home as her day ended at 5 p.m. As shewas ill the next day, November 26, she did not report forwork until November 27.On November 27 about 4 p.m. Hotchkiss ordered her tocome to Branch Manager Dwyer's office where she metboth of said men. Dwyer told her she was being dischargedbecause she had left the check in the desk drawer over-night.When he stated that Jeno had "been warned repeat-edly about this subject" she replied that she had "neverbeen warned about this particular subject." At this pointHotchkiss stated that he' "had four or five documentedtimes of when he warned [Jeno] about this particular sub-ject."Although Jeno insisted she had never previouslybeen warned, Hotchkiss replied, "it doesn't matter any-way."Jeno first started to handle Respondent's cashboxaround the first of September 1974. Her duties required herto take it out of the vault every morning, bung it to herdesk where she placed it in a locked drawer, and kept thedrawer locked except when she needed the box to serve acustomer. At the end of the day she took the box, whichcontained cash and checks, together with her receipt book,to Hotchkiss who made sure that the "receipts matched upwith the money." Then he took out all the contents of saidbox except $50 in cash. The box with said $50 was thenplaced by Jeno in the vault.Once prior to November 25 Jeno had placed the cashboxovernight with $50 in it in her locked desk drawer. Hotch-kisstold her not to leave the cashbox in such drawer over-night. So she obeyed his command thereafter. But he neverwarned her not to leave checks in such locked desk drawer.He also informed her at least once a week that she was nottowork overtime as Respondent "did not want to payovertime."About a week following Jeno's termination on Novem-ber 27 she, accompanied by Mike Gardener of the Unionand two others, asked Dwyer if Dwyer would take herback, but he replied he would not. Then Gardener askedDwyer why Jeno had been discharged. Dwyer replied itwas because Jeno had "left the check" in Jeno's drawerovernight.When Gardener asked if there were any otherreasons,Dwyer answered, "No; she was a competentenough employee, but I can't afford to take chances likethat and she had been warned repeatedly." When Garden-er stated that Jeno had not been warned about this Dwyerreplied,,"It's just her word against ours." And when Gar-dener asked Dwyer if Dwyer would recognize the Union,Dwyer replied, "No." And Dwyer did say that he knewthat Jeno probably had signed a union card.On cross-examination it was shown that Jeno's affidavitto the General Counsel did not refer to Dwyer's statementthat he knew that Jeno had probably signed a union card.(See Resp. Exh. 1.) When asked to explain why it was omit-ted therefrom she testified on cross, "I didn't think it wasrelevant at the time." However, she claimed that "afterreading the affidavit several times, I remembered then thatI had left it out and I told the Union about it . . . inpreparation of this case for trial." And she admitted oncross that such a statement is not contained in her secondaffidavit. (See Resp. Exh. 2.)Michael Gardener, secretary-treasurer of the Union, was379the only other witness for the General Counsel. His testi-mony may be condensed as follows. His union has repre-sented Respondent's office clericals since January 1975, asa result of winning an election conducted by the Board, InNovember 1974, said Union conductedan organizationaldrive among, and held one meeting for, the clericals. KayJeno was one of those attending said meeting. On Novem-ber 25 he telephoned Respondent's John Dwyer requestingrecognition of the Union.A few days after Jeno was dismissed she met with JohnDwyer, Respondent's branch manager, to discuss said dis-charge., Joseph Stotter, business representative of theUnion, and Gardener were also present. When Gardenerasked Dwyer if Jeno had been terminated for union activi-ty,Dwyer replied in the negative. Dwyer then gave as thereason for such dismissal that Jeno had left a check for$25.46 in her desk, thereby violating company policy to"leave any monies . . . that is, receipts, in her desk or over-night and she had instructions to make sure that everythingis locked in the safe." Continuing, Dwyer mentioned thatRespondent had lost "considerable sums of money" in thepast from "previous employees in that same job."Then, replying to another question of Gardener's, Dwyerasserted that no cash was left in the desk by Jeno and thatthe payee named in said check was Respondent. Dwyeralso stated that, although this was the only reason for dis-missing Jeno, "there are other things but we don't want totalk about it . . . . We have some documents, but we'renot going to use them unless we really have to." Then Gar-dener requested that Dwyer reinstate Jeno but Dwyer re-fused to do so. Gardener also asked Dwyer to recognize theUnion. But Dwyer refused to do so and stated he preferredan NLRB election to determine if the Union represented amajority.Dwyer added that he knew the Union had ob-tained signed cards from five employees, one of whom wasJenaOn cross-examination Gardener admitted that he didnot mention in his affidavit to the Board that in his conver-sation with Dwyer the latter stated he had some documentswhich he, Dwyer, "could use" but was "not going to useunless we really have to" in order to sustain the dischargeof Jeno. Gardener further testified he did not rememberthis at the time he gave said affidavit but did remember it"later on." When asked on cross "how much later on didyou remember," he replied, "A hundred yearslater."B. Respondent's DefenseAt the Pittsburgh branch of Respondent involved in thiscasePaul Hotchkiss is branchbusiness administrator. Hegave testimony for Respondent which maybe summarizedas follows. Kay Jeno was hired in June 1974as a servicecenter clerk with the responsibility of receiving the "dailytime tickets" of the mechanics and computing how manyhours they worked. In addition she had other duties whichhe described, but only one need be set out here. This onerequired her "to bill the customer" for "work orders" per-formed for such customer and to see that suchcustomereither pay for the work or charge it if he hada chargeaccount "before he could take his truck" which had beenserviced by Respondent.On or about September 4, 1974, following her 60-day 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDprobationary period,Jeno was given written instructions"regarding the handling of company funds." He reviewedsaid instructions with her.She also signed a form statingshe had received$50 to be used in making change in con-nection with cash transactions and also stating that she hadreceived a copy of said instructions. (See Resp.Exh. 4.)Hotchkiss further testified that about October 12 hewarned her because when she went home the day beforeshe had left the petty cashbox in her desk. She had alsoreceived a similar warning about November 11, 1974, andwas at that time told that he "couldn't tolerate the leavingof company funds in a desk overnight.It belonged in thevault and the next time it happened she could be terminat-ed." Andshe was also"warned. . .more than once .. .regarding the turning in of company funds promptly afterreceiving them on C.O.D. orders . . . . You receive it to-day, I want it to-day. I don't want it tomorrow." This lastwarning was occasionedby herfailing to turn"funds in onthe same day that it was received. . .as many as three tofive days . . . both cash and checks." However, her deskdrawer was always locked.On November 25, 1974, Jeno had received about $17from a cash customer.But it was not "turned in" by heruntilNovember 27. And prior to this "there had beenproblems at the Pittsburgh truck sales branch regarding thehandling of company funds . . . and that was the reasonthat I [Hotchkiss] was brought to Pittsburgh.""On November 25 Jeno did not come to work," accord-ing to Hotchkiss(I believe he meant November 26, since inthe immediate paragraph above he said she received a pay-ment on November 25). As a result the service departmentcalled him that there was a customer to be served. So hewent to her office"to figurea C.O.D.for a customer" and"opened her desk drawer where these would be kept."However,he found the desk drawer locked before heopened it. He found "this check and the paid copy of theservice invoice"in said desk.This caused him to "blow hisstack" and say to himself, "That's it. I'm through."Then on November 27 the weekly meeting of the mana-gerial employees was held.He attended it and"broughtout at this meeting that I think that she should be terminat-ed." However,he,"was not aware"on this occasion "thatKay Jeno was engaged in Union activity"; but he knewthat on November 25 Dwyer had received a telephone callfrom Gardener"indicating that the clerical office had in-tended to organize." Nevertheless, "the fact of the Unionactivity [did not] have any influence on the recommenda-tion"to discharge Jeno.The last previous time that"Jeno was warned regardingthe handling of C.O.D. items prior to the incident whichresulted in her discharge,"according to Hotchkiss, "wasthe week ending November 15. She was warned during thatweek with respect to...being more prompt and turningthe money in on a daily basis." She had not been turningthemoney in on a daily basis, he declared in his directtestimony.On cross Hotchkiss testified that Jeno prior to being dis-charged received 2 warnings not to leave the cashbox inher desk overnight and between 5 and 20 warnings for notturning in cash ona dailybasis.He also asserted on crossthat on November 25 he told Jeno that Dwyer had justreceived a telephone call from Gardener and Hotchkissthereupon asked Jeno if she knew if there was any truth tothe rumor that Hotchkiss'office force was going to orga-nize a union.Jeno replied, "Where I came from in Califor-nia we didn'tneed a union. I'd have to give that somethought."Respondent also called John Dwyer as a witness. Histestimony may be abridged as follows.He is branch man-agerofRespondent'struck sales branch.Hotchkiss,Respondent's branch business administrator at its branchwhere Jeno was employed,brought to Dwyer's attention ata managerial meeting onNovember 27, 1974, that Hotch-kiss found a check in Jeno's desk and requested that "forthat she should be discharged. Also, at that time, Mr. Burk-head brought to my attention several other reasons whyshe should be discharged." It was decided at said meetingto dismiss Jeno.Later that day Jeno, accompanied by Hotchkiss, came toDwyer's office. Dwyer thereupon informed Jeno that, "af-ter several warnings which she had failed to heed, we hadagain found another violation, namely, the check whichMr. Hotchkiss had at that time in his hand and for thatreason we were going to discharge her." Jeno respondedthat "she didn'tknow of several offenses,but she onlyknew of one and that in this specific instance[and] . . . shedidn't have enough time to place it[the check]in the vaultor turn it in to Mr.Hotchkiss."Then Jeno left.At the time of the above meeting Manager Dwyer was"not aware of any Union activity in which Ms.Jeno wasengaged." But he"was aware that there was within theoffice work force some Unionactivity"as he had receiveda call on November 25 from Gardener, the Union's secre-tary-treasurer.Following Jeno's discharge Gardener came with Jeno toDwyer's office on December 9, 1974. Dwyer informedthem that he did not recognize Gardener as a representa-tive of the office clerical force and that he"did not ac-knowledge that he did recognize [Gardener], that [Garden-er]was merely a friendof KayJeno's coming up there andthat I [Dwyer] had a reasonable doubt that he [Gardener]did represent the employees."But there was no discussionabout union cards; and Dwyer denies that he said that heknew that Jeno had signed a union card.At one point inthe discussion Gardener threatened"to take the officework force out on strike" and added,"Okay, we're going toput you out of business in Pittsburgh. Dwyer, you'll neverdo any more business."I credit the General Counsel's evi-dence that Dwyer said he probably knew that Jeno hadsigned a union card and do not credit Dwyer'sdenialthereof.On cross, Dwyer testified that when he discharged Jenohe told her that it was based on not only leaving a compa-ny check in her desk drawer overnight,but also because inthe past she had "improperly handled cash, that she left thecash box there, that there were several occasions of thistype of incident and this is the last and final occasion as faras I was concerned and I couldn't tolerate it any more."Although he previously had learned of these prior malfea-sances of Jeno's from Hotchkiss,he never mentioned them INTERNATIONAL HARVESTER COMPANYto Jeno untilthe dayhe dischargedher. And Dwyerfurtherstated on cross that Hotchkissorallywarned Jeno aboutsaid past unsatisfactory performances,and that the inci-dents giving rise to such warnings are recorded in Jeno'spersonnel file.C. General Counsel's RebuttalKay Jeno was recalled by the General Counsel to testifyon rebuttal. Such testimony may be adequately com-pressed as follows. Hotchkiss never told her that she wouldbe discharged it she left the cashbox in her desk drawer.And only once did she ever fail "to turn in a C.O.D.promptly ... that is, on the day it was turned in [to her] bya customer." But this occurred only because she received"it" late in the day and, not having "time to turn it in," sheput it in her cashbox, locked the box, and placed the box inthe vault. Hotchkiss told her he disapproved of this. Thiswas the only time Jeno was "ever warned . . . about failingto turn in a C.O.D. promptly." And Jeno on this occasion,i.e.on November 25, did not take "the check" up to thevault on the second floor as this would have caused her towork a few minutes overtime (it was 5:01 p.m. when shereceived "the check.") But she had been instructed 'not towork overtime as overtime was against company policy.On cross Jeno admitted that on still another occasionprior to November 25 she left "an excess amount of cash"in her cashbox. (See Resp. Exh. 5.) And at least one othertimeshe did not turn in cash the same day she received it.(See Resp. Exh. 6.) And counsel for Respondent broughtout on cross that Jeno sometimes did not turn in cash toRespondent the same day she received it from customers.(See Resp. Exh. 7, 8, 9, and 10.)D. Concluding Findingsand Discussion1.As to the discharge of Kay Jeno: Upon a criticalstudy of the entire record it is my opinion, and I find, thatMs. Jeno was discharged for cause, i.e., for not turning insome cash and a check, received by her on November 25,1974, at the end of said day as required by Respondent'spolicy, and that the reason given for her discharge is not apretext to disguise her union activity as the true cause forterminating her. While this ultimate finding is based on theentire record, it is also derived from the following subsid-iary findings, which I hereby find as facts.a.Jeno was instructed to turn in receipts, whether ofcash or checks, the same day she received them. Admitted-ly she did not do this on November 25. Her excuse is thatshe did not do so as it would require her to work a fewminutes overtime contrary to company policy. But I amnot impressed by this excuse, as I cannot understand howshe would lose any more than a few cents by working anextra minute or two without claiming overtime.b. She was discharged as soon as her failure to turn insuch receipts was discovered on November 27, the next daythat she returned to work. Hence it cannot be said thatRespondent condoned her conduct on November 25 andlater discharged her for union activity. Of course, it hasbeen held that a trier of facts may find a discriminatoryintent when a discharge is effected abruptly upon ascer-381taming unsatisfactory performance.N.L.R.B. v. Montgom-eryWard & Co.,242F.2d 497, 502 (C.A. 2, 1957)cert. de-nied 355 U.S. 829 (1965). But I am unable to make such afinding in this case as the General Counsel has failed toconvince me that Jeno should have been permitted to workuntil the end of the week. Cf.State Asphalt Company, Inc.,219 NLRB No. 172 (1975).In this connection I have not overlooked the principle oflaw that "Direct evidence of a purpose to discriminate israrelyobtained."CorrieCorporation of Charleston 'v.N.LR.B.,375 F.2d 149, 152 (C.A. 4, 1967). "Nowadays it isusually acase ofmore subtlety."N.L.R.B. v. Neuhoff Bros.,Packers, Inc.,375 F.2d 372, 374 (C.A. 5, 1967). Neverthe-less, I find that Respondent's purpose in terminating Jenowas not to discriminate against her for her union activity.Cf.Whitcraft Houseboat Division, North American RockwellCorporation,195 NLRB 1046, 1048 (1972).c. I recognize that "management is for management.... Management can discharge for good cause, or badcause, or no cause at all ... [but] it may not dischargewhen the real motivating purpose is to do that which Sec-tion 8(a)(3) forbids." SeeN.L.R.B. v. T.A. McGahney, Sr.,T.A.McGahney, Jr., Mrs. Altie McGahney Jones and Mrs.Wilda Frances McGahney Harrison, d/b/a Columbus Mar-bleWorks,233 F.2d 406, 413 (C.A. 5, 1956). However, Ifind that Jeno was discharged for cause, although it may bethat another employer might have retained her because herconduct was not too reprehensible. Cf.N.L.R.B. v. UnitedParcel Service, Inc.,317 F.2d 912, 914 (C.A. 1, 1963). AndI also find that "the real motivating purpose" was not dis-criminatory within the purview of Section 8(a)(3) of theAct. Cf.Miller Electric Manufacturing Co., Inc. v. N.L.R.B.,265 F.2d 225; 226-227 (C.A. 7, 1959).d. I have not disregarded Respondent'sunion animusand unfair labor practices as found elsewhere herein. Thisismaterial on the question of whether Jeno's discharge wasimpelled or induced by purposes interdicted by Section8(a)(3) of the Act. Nevertheless I find that such antiunionconduct by Respondent did not enter into the decision toterminate Jeno.e. I credit Jeno that Dwyer on November 9 said he knewthat Jeno "probably had signed a Union card," and thusfind that Respondent had knowledge of this extent of herunion activity. But it is significant `that Jeno on cross ad-mitted that she did not mention said knowledge of Dwyerin either of her two affidavits given by her to the Boardand that she first "told the Union about it ... in prepara-tion of this case for trial." This convinces me that if Jenoreally believed that her unionism caused her dismissal shewould have told the Union or the Board about such knowl-edge long before being interviewed for the hearing. I donot credit Gardener that in this conversation Dwyer saidthat Dwyer "knew" that Jeno had signed a union card.f.Jeno's union activity is, on her own testimony, quiteminor,i.e., she signed a union card, attended a union meet-ing, and asked three employees whether they planned tosign cards for the Union. Hence,' I cannot infer that shewas discharged as an active protagonist of the Union inorder to retard the Union's organizational drive or to chillemployees from joining the Union. Consequently, I findthatcaseslikeN.L.R.B. v. Longhorn Transfer Service, Inc., 382DECISIONSOF NATIONALLABOR RELATIONS BOARD346 F.2d 1003, 1006 (C.A. 5, 1965) do not require a con-traryconclusion.2.As to the alleged violations of Section 8(a)(1) of theAct: Crediting Jeno, I find that on November 25, 1974,Branch Manager Hotchkiss asked Jeno whether she knewanything about someone trying to start a union in the cleri-cal section. He also told Jeno that he had questioned cleri-cals but they denied any knowledge of the Union. Continu-ing, he inquired of Jeno how she felt about the Union andhow she would vote. I find that such interrogation is pro-hibited by Section 8(a)(1) of the Act. Also in this conversa-tion Hotchkiss told Jeno that the Union couldn't get theman increase in wages and, "if anything, they would losepay." I find this statement exceeds "the expressing of anyviews, argument, or opinion" protected by Section 8(c) andthat it contains a threat of reprisal which contravenes Sec-tion 8(a)(1) of the Act.Respondent'sbranchbusinessadministrator,PaulHotchkiss, testified, and I credit him on this aspect of histestimony, that on November 25, 1974, he told Jeno thatDwyer had just received a call from Gardener of the Unionand Hotchkiss then asked Jeno if she knew whether therewas "any truth to the rumor that [his, i.e., Hotchkiss] officeforce was going to organize a union." I find that this inqui-ry seeks to ascertain information regarding the Union's or-ganizational drive. Hence I find it is improper interroga-tion proscribed by Section 8(a)(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, found to constitute unfair labor practices, occurringin connection with its operations described in section I,above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYAs Respondent has been found to have engaged in un-fair labor practices, I shall recommend that it cease anddesist therefrom and that it take specific affirmative action,as setforth below in the recommended Order, designed toeffectuate the policies of the Act. The conduct of Respon-dent in my opinion does not reflect a general disregard ofor hostility to the Act, and I so find. Accordingly, I findthat a broad remedial order against Respondent is not war-ranted. Rather, I find that it will accomplish the policies ofthe Act to enjoin Respondent from repeating the transgres-sions found above to be unfair labor practices and similaror like conduct.Upon the foregoing findings of fact and the entire recordin this case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaningof Section 2(5) of the Act.2.RespondentisanEmployer within the meaning ofSection 2(2) and is engaged in commerce as defined in. Sec-tion 2(6) and (7) of the Act.3.By questioning office clerical employees regardingunion activity among them and how they were going tovote as to having a union, Respondent engaged in coerciveinterrogation violating Section 8(a)(1) of the Act.4.By telling its office clerical employees that the Unioncould not get them an increase in wages and, if anything,the Union would cause them to lose pay, Respondent ex-pressed views containing a threat of reprisals and therebyinfringed Section 8(a)(1) of the Act.5.Respondent has not committed any other unfair laborpractices alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER'The Respondent, International Harvester Company,Pittsburgh, Pennsylvania, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a).Questioning employees regarding union activities orhow they would vote as to having a union.(b)Telling employees that a union cannot get them anincrease in wages and, if anything, a union would causethem to lose pay.(c) In any similar or like manner interfering with, re-straining, or coercing its employees in the exercise of rightsguaranteed to them in Section 7 of the Act.2.Take the following affirmative action designed to of-'fectuate the policies of the Act:(a).Post at its place of business at Pittsburgh, Pennsyl-vania, copies of the attached notice marked "Appendix." 2Copies of said notice, on forms provided by the RegionalDirector for Region 6, after being duly signed by an au-thorized representative of Respondent,'shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily displayed. Reasonable steps shall be taken to in-sure that said notices are not altered, defaced, or coveredby any other material.(b).Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissed inso-far as it alleges violations of the Act not found herein.1 In the event no exceptions are filed as provided by Sec. 102 46 of theBoard'sRules and Regulations, the findings, conclusions,recommenda-tions, and recommended Order herein shall, as provided in Sec 102 48 ofsaid Rules and Regulations, be adopted by the Board and becomeits find-ings, conclusions,and Order, and all objections thereto shall be waived forall purposes2 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "